Citation Nr: 0300573	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran had periods of active duty for training 
between July 1960 and June 1962, including a period from 
June 16, 1962 to June 30, 1962. 

In October 1964, the veteran filed for service connection 
for a low back disorder.  In a November 1964 rating 
decision, the RO denied the claim.  The veteran appealed 
the November 1964 rating decision and the Board denied his 
claim in a June 1965 decision.  

In November 1998, the veteran requested that his claim be 
reopened.  In a November 1999 rating decision, the RO 
declined to reopen the claim, finding that new and 
material evidence had not been submitted.  The veteran 
disagreed with the November 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2000.  The veteran testified at a 
personal hearing before a Hearing officer at the RO in 
April 2000.

In March 2001, the Board reopened the claim and remanded 
this issue for further evidentiary development.  After the 
requested development was accomplished, the RO issued a 
supplemental statement of the case (SSOC) which continued 
the previous denial.  



FINDING OF FACT

The evidence of record does not establish that the veteran 
suffered an injury to his low back while on active duty, 
or that the veteran's current low back disorder is 
causally related to an incident of his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a low back disorder.  

As noted in the Introduction, the RO denied the veteran's 
claim in November 1999 based on its finding that new and 
material evidence sufficient to reopen his previously-
denied claim had not been submitted.  However, in its 
March 2001 decision the Board determined that new and 
material evidence had been submitted and reopened the 
veteran's claim.  The matter of finality/ submission of 
new and material evidence has thus been resolved and will 
not be readjudicated.    

In the interest of clarity, the Board will initially 
discuss certain preliminary matters.  The Board will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002)].  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist 
claimants in the development of their claims.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
no longer applicable in the instant case because the 
veteran's claim has been reopened, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Once a claim is reopened, as here, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  The 
Board's March 2001 remand was partially for the purpose of 
obtaining additional evidence.

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

In December 1998, the veteran was notified that his claim 
had been previously denied, and he was informed as to what 
kind of evidence was necessary to reopen the claim.  The 
veteran was told that evidence of the current status of 
his disability did not constitute new and material 
evidence; but that contemporaneous medical evidence or 
personal statements from people who knew of his condition 
at the time of incident would best support his claim.

The Board's March 2001 remand to the RO was, in part, for 
the express purpose of providing the veteran with 
appropriate notice under the provisions of the VCAA.  See 
the Board's March 20, 2001 decision, page 7.  In April 
2001, the RO duly sent the veteran a letter which set 
forth in detail the requirements of the VCAA, including 
the responsibilities of the VA and the veteran with 
respect to obtaining evidence.  The veteran was 
specifically informed of the steps already taken by the 
RO, of the evidence still needed to substantiate the 
claim, and that the RO would assist him in obtaining 
evidence if he provided the proper information and release 
forms.

The veteran was also notified of the relevant law and 
regulations, and of the types of evidence that could be 
submitted by him in support of his claim, by the November 
1999 rating decision, by the January 2000 statement of the 
case (SOC), in the Board's March 2001 decision, by 
correspondence from the RO following the Board's March 
2001 remand, and by the April 2000 SSOC.

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in response to the Board's March 2001 
remand, the veteran underwent VA spine and neurological 
disorders examinations, the results of which are reported 
below.  The veteran identified service records which he 
believed were missing from the claims folder.  In August 
2001, the RO requested clinical records to try to locate 
the records identified by the veteran as missing from his 
claims folder.  The RO followed up on this request in 
January 2002.  A response was received in February 2002; 
the documents claimed as missing were not found.  The 
veteran was informed of this in the August 2002 SSOC, page 
6, and in a letter from the RO dated August 27, 2002 was 
offered the opportunity to submit additional information 
and evidence. The veteran submitted additional argument in 
the form of a statement in support of his claim (VA form 
21-4138) in October 2002.   

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not 
been obtained.  In January 2002, the veteran stated that 
he had no other information to submit.  In October 2002, 
he stated that he had provided VA with all evidence in 
connection with his appeal, that he waived further 
development by the RO, and that he wished to have his case 
forwarded to the Board.

The veteran and his representative have been accorded 
ample opportunity to present evidence and argument in 
support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; but he indicated in the 
February 2000 Form 9 that he did not want a BVA hearing.  
The veteran was afforded a personal hearing before the RO, 
in April 2000, the transcript of which is of record.  The 
veteran has submitted written statements and his 
representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claim has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the 
Board will proceed to a decision on the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002).

Notwithstanding the above, service connection may be 
granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on 
the basis of the places, types, and circumstances of 
service as shown by service records, the official history 
of each organization in which the veteran served, and all 
pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of 
the entire evidence of record.  38 U.S.C.A. § 7104(a) 
(West Supp. 2002); 38 C.F.R. § 3.303(a) (2002); see Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value. Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Active duty for training

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(d) (2001).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease 
or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a),(c),(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 1110, 1131.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of 
Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence.)  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991). 	

Factual background

The veteran had a six month period of active duty for 
training from July 1960 to January 1961.  Service physical 
examinations conducted in March 1960, July 1960 and 
December 1960 included normal spine findings.  The 
veteran's reports of medical history in March 1960 and 
July 1960 did not refer to any back problems.  

In December 1962, Dr. W.C.D submitted a letter to the 
service department stating that the veteran was under his 
care for treatment of a chronic low back condition, and 
diagnosed a lumbo-pelvic postural fault, represented by a 
low right sacral base and compensatory right upper lumbar 
scoliosis, and a moderate anterior spondylolisthesis of L-
5 on S-1.  An in-service injury was not mentioned.

A January 1963 report of medical history [erroneously 
dated by the veteran as January 7 "1962"] which was signed 
by the veteran shows his veteran's account of wearing a 
back support, as well as a physician's finding of back 
problems for three years with one episode of disability.  
The report stated that the veteran was working in 
construction.  The veteran stated that he could not lift 
due to his back condition, and that he had been denied 
employment due to his back condition.  He also stated that 
he had treated himself for this condition.  An injury 
during active duty for training was not mentioned.  In the 
accompanying January 1963 report of medical examination, 
spondylolisthesis was noted, and the veteran was noted to 
be disqualified on the basis of history, findings and x-
ray evidence of spondylolisthesis with symptoms and 
likelihood of recurrence on the basis of mechanical 
instability.

Based on the above, the veteran was referred for an 
orthopedic consultation.  
The report of the March 1963 orthopedic consultation 
indicates that the veteran reportedly had back pain for 
three years.  X-rays showed first degree 
spondylolisthesis.  The veteran was found to be unfit for 
service due to low back pain of 3 years duration, which 
rendered him unable to do heavy lifting or to stand for 
over 5 to 10 minutes without pain.

The veteran filed a claim of entitlement to service 
connection for a back disability in October 1964.  He 
stated that he injured his back during summer training 
camp in "August" 1962.  He submitted four identically 
worded statements, signed by four different persons, each 
of which indicating that the veteran had no back problems 
prior to the active duty for training in "August" 1962.  
The RO contacted the service department, which indicated 
that the veteran had not performed annual training in 
August 1962 but rather from June 16, 1962 to June 20, 
1962.  In November 1964, the RO denied the veteran's 
claim.  

In connection with his claim, the veteran submitted an 
October 1964  statement from C.G.N., M.D. which in 
pertinent part read as follows:  "Past history indicates 
that he began to have difficulty with his back wile [sic] 
stationed in California, he was lifting up coils of cables 
for missiles.  The later [sic] occurred in August of 
1962."

Evidence which has more recently been added to the record 
will be discussed below.

Analysis 

In essence, the veteran claims that the injury occurred on 
his last day of active duty for training, on June 30, 
1962.  He contends that he suffered an injury while 
lifting a spool of cable, and that he did not have a back 
problem prior to this injury.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the existence of a 
current disability is not in question in this case.  The 
veteran was initially diagnosed with a spondylolisthesis 
at L-5 and S-1 in December 1962, by Dr. W.C.D.  The 
presence of this condition was confirmed by an MRI in 
August 1986, by Dr. C.M.C. in March 2000 and on VA 
examination in February 2002.  

The issue in this case revolves around Hickson elements 
(2) and (3), whether a back injury was incurred in 
service, and if so, whether the current disability is 
related to such an injury.

In regard to Hickson element (2), the evidence, which has 
been described by the Board above, appears to show that 
the veteran's back became symptomatic sometime between 
December 1960 and December 1962.  During most of this 
period, the veteran was a civilian, evidently engaged in 
construction.  The veteran stated in an October 1999 
statement that the injury to his back occurred on June 30, 
1962, during active duty for training.  There is no 
medical record of treatment for such an injury, however.  
Moreover, subsequent service medical records, including 
those authored by the veteran himself or based on his 
self-reports, do not mention an injury to the veteran's 
back during any of his periods of active duty for 
training.  

The veteran contends in his November 1998 claim that he 
was treated while in the service for his back injury.  He 
contends in an October 1999 statement, as well as in his 
December 1999 notice of disagreement and the September 
2000 VA Form 9, that a report was made at that time, and 
that the report and his treatment records are both missing 
from the claims folder.  He further contends that there 
was a witness to the event who refuses to come forward.  

As noted above, despite attempts from the RO to verify the 
existence of the treatment records described by the 
veteran, no such records have been identified.  The 
veteran stated during his April 2000 hearing that these 
records were possibly destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC); however, there 
is no evidence of this.  His records were not identified 
as possibly fire related by the NPRC, and the Board notes 
that, aside from these two documents, the veteran's 
service medical records are intact and undamaged and 
appear to be complete.

The Board additionally notes that the veteran has 
otherwise alleged records tampering, including in 
statements in May 2001 and in October 2002, the latter 
including the statement "Someone changed the records to 
make sure this claim wasn't approved!"  

With respect to the various contentions of the veteran, 
the presumption of administrative regularity comes into 
play. "The presumption of regularity supports the official 
acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged their official duties." Clear evidence 
to the contrary is required to rebut the presumption of 
regularity. 
See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [quoting 
United States v. Chemical Foundation, 272 U.S. 1, 14-15 
(1926].  While the Ashley case dealt with regularity and 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. 
App. 271 (1994), the Court applied the presumption of 
regularity to procedures at the RO level, such as in the 
instant case.  The Court specifically held that a 
statement such as the veteran's, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  In short, there is no objective evidence of 
records destruction or records tampering, the presumption 
of administrative regularity applies and the Board 
discounts the veteran's statements.

As noted above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997).
In this case, the overall evidentiary picture contradicts 
the veteran's claim.  As noted by the Board above, there 
is an absence of any contemporaneous reference to a back 
injury while the veteran was serving on active duty for 
training in June 1962.  Subsequently, the late 1962 and 
early 1963 medical records, which initially document back 
problems, do not refer to any such injury.  Moreover, to 
the extent that such records speak to the onset of such 
problems, it appears that this predates June 1962.  
Specifically, the January 1963 Report of Medical History, 
which was completed and signed by the veteran himself, 
shows that his back had been injured for three years.  
Although this report does not clearly establish the cause 
of the veteran's back disability, or the date of onset, it 
serves to refute the veteran's later contention that he 
was injured in June 1962, a few months prior to the 
report.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as later reported by the veteran].  

The veteran initially claimed to have injured his back 
during summer training in "August" 1962 in connection with 
his October 1964 claim for VA monetary benefits.  To the 
extent that the veteran's later contentions are in 
conflict with statements he made during service, the Board 
finds that contemporaneous statements made by the veteran 
to health care providers in the context of medical 
treatment to be more probative than statements made 
decades later in the context of a claim for monetary 
benefits from the government.  Not only may the veteran's 
memory be dimmed with time, but self interest may play a 
role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran has submitted four identical statements from 
acquaintances, all dated in September 1964, which attest 
to his lack of symptoms prior to "August" 1962.  It 
appears that these statements were prepared by or on 
behalf of the veteran and were presented to the 
acquaintances for signature.  The statements contained the 
same error as the veteran's initial claim, namely that his 
annual training was in August 1962.  These statements, to 
the effect that the veteran was in good health prior to 
August 1962, work against the veteran's claim, in that it 
has been established that his active duty for training 
ended in June 1962.  In any event, these statements do not 
refer to when the veteran's back disability began or how 
it originated and are therefore lacking in probative 
value.  

A statement from the veteran's sister submitted in March 
2000 indicates that the veteran was living with her from 
the Spring of 1962 to the Spring of 1963, and that the 
veteran injured his back while stationed with the Marines 
in Pasadena, California.  However, this statement and the 
other statements conflict with the January 1963 Report of 
Medical History, that the veteran had suffered symptoms 
for three years, and the Board places little weight on 
such statement.  

Also of record is the October 2, 1964 report of Dr. 
C.G.N., which was authored a few days before the veteran's 
October 9, 1964 claim for VA benefits and which has been 
quoted by the Board in the factual background section 
above.  Dr. C.G.N. did not specifically indicate the 
etiology or date of onset of the veteran's back 
disability.  Rather, he reported the veteran's own history 
to the effect that this problem started while the veteran 
was lifting coils of cables in "August" 1962.    

The Court has specifically held that "[e]vidence which is 
simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' 
. . . ." See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
this instance, Dr. C.G.N.'s notation was clearly based 
only on the veteran's own assertions, including the 
erroneous reference to "August" 1962 what appears in all 
of the veteran's submissions in October 1964.  Because the 
notation is clearly based merely upon the veteran's own 
assertion that he has a back problem service origin, the 
Board finds this notation to be of no probative value. See 
also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran acknowledges that his active duty for training 
was in June 1962, not August 1962.  See the April 2000 
hearing transcript, page 1.  As indicated above, he has at 
various times appeared to contend that dates were changed 
in order to deny his claim.  He also, however, has 
admitted that in connection with his initial claim for 
service connection in 1964 he was "not sure of the dates 
and everything" [hearing transcript, page 3].  Upon review 
of the file, it is clear that the "August" 1962 date was 
supplied to the affiants and to Dr. C.G.N. by the veteran 
himself and that no document tampering was involved. 

The veteran, in an October 2002 statement, pointed out 
that he could not have had a three year history of back 
problems in January 1963 because his back was in good 
condition from July 1960 to January 1961 while he was on 
six months of active duty for training in the United 
States Marine Corps, including three months at Parris 
Island.  The Board agrees that a back problem of three 
years' duration was not indicated by the medical records 
in late 1962 or early 1963, since the December 1960 
service separation examination two years earlier was 
pertinently negative.  However, this is beside the point.  
The point is that the veteran, in late 1962 and early 
1963, was reporting a back problem of some length of 
duration and more significantly was not then referring to 
any in-service back injury.  The Board additionally notes 
that, based on the veteran's referring to annual training 
in August 1962 when such actually occurred in June 1962 
and his erroneous dating of a report of medical history in 
"1962" when the correct date was in "1963", it appears 
that he may not have been very precise in reporting dates.  
In any event, as stated above, the Board finds the 
veteran's contemporaneous statements made at the time to 
medical personnel more probative than those made today, in 
the context of a claim for benefits.

For the reasons stated above, the Board finds that the 
contemporaneous medical reports are more persuasive than 
the statements of the veteran's acquaintances and his 
sister.  For the reasons stated, the Board does not find 
sufficient evidence of in-service incurrence of injury to 
satisfy Hickson element (2).

With respect to Hickson element (3), medical nexus, a 
report of Dr. C.M.C. in October 1999 reflects the Dr. 
C.M.C.'s understanding that the veteran's back disorder 
resulted from a June 1962 incident, as described by the 
veteran.  He opined that it is more likely than not that 
the veteran's current back condition is ultimately due to 
his injury in 1962.  In March 2000, Dr. C.M.C. clarified 
his opinion.  He referred to the December 1962 letter from 
Dr. W.C.D, and stated that he had available to him the 
March 1963 finding that the veteran was unfit for service, 
as well as a copy of the November 1964 rating decision.  
Finally, he referred to the letter of Dr. C.G.N.  He 
concluded, based on this evidence, that it was within a 
reasonable degree of medical certitude to say that the 
veteran did injure his back while performing military 
duties.  He stated that spondylolisthesis can be present 
in the spine of completely asymptomatic individuals, but 
typically these individuals suffer some sort of injury, 
and from that point on, their spine is unstable and 
requires surgical fusion intervention.

In February 2002, following the remand from the Board, the 
veteran was afforded VA neurologic and spine examinations.  
The examiners were requested to review the claims file and 
offer an opinion based on all the evidence, as to whether 
it was as least as likely as not that the veteran's back 
disorder was related to an incident of service.  The 
neurologic examiner discussed the notations in the service 
medical records of a back problem of three years duration, 
the statement of the veteran that he had been denied 
employment due to a back problem, as well as the statement 
of Dr. W.C.D. that he was treating the veteran for a 
chronic problem, which the VA physician took as indicative 
of a long-standing problem.  Therefore, the VA examiner 
concluded that it was not at least as likely as not that 
the disorder was due to a claimed injury in June 1962.  

On spinal examination in February 2002, the examiner noted 
the lack of evidence in the record as to an injury during 
service and stated that it was difficult to believe that 
an injury in June 1962 was so severe as to result in 
permanent back damage, but was not severe enough to be 
reported to medical personnel for six months.  He found 
therefor that it was not at least as likely as not that 
the veteran's present back disorder was related to an 
injury in June 1962.

The Board finds the February 2002 VA opinions more 
persuasive than the opinion of Dr. C.M.C. for the 
principal reason that the February 2002 opinions were 
based on a review of the entire record, including not only 
the veteran's account, but also the evidence as it existed 
during service and at separation.  Dr. C.M.C.'s opinion, 
although clearly reasoned and grounded in a familiarity 
with the veteran's current condition, were based on review 
and discussion of only selected items in the record.  It 
does not appear that Dr. C.M.C. had the complete record 
before him.  He partially based his conclusion on Dr. 
C.G.N.'s October 1964 report, which as discussed above was 
based on the veteran's own statement concerning the 
alleged injury during summer training in 1962.  Dr. C.M.C. 
did not address the lack of evidence of treatment during 
service, the fact that the alleged injury was not 
mentioned by the veteran in any service medical record. 

The Board's discussion of the lack of probative value in 
Dr. C.G.N.'s October 1964 report also applies to Dr. 
C.M.C's nexus opinion.  The historical account upon which 
the nexus portion of his opinion is based is merely a 
recitation of the veteran's statements.  As such, the 
Board accords it little weight of probative value.  See 
Leshore, Reonal and Swann, all supra; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [a medical opinion that 
is based on the veteran's recitation of medical history, 
and unsupported by clinical findings, is not probative].  

Reduced to its essence, all of the evidence in the 
veteran's favor emanates from the veteran himself, 
specifically his statement that he injured his back 
lifting heavy coils while on annual training in June 1962.  
This statement is not corroborated in any contemporaneous 
medical record and did not appear in the evidentiary 
record 
until the veteran filed his claim for VA benefits in 
October 1964.  The Board finds it to be implausible that 
the veteran would be medically eliminated from Reserve 
service in early 1963 and not mention to anyone that he 
was injured in service, if such was in fact the case.  

For the reasons stated above, the Board concludes that 
evidence against the veteran's claim preponderates as to 
any relationship between any in-service incident and the 
veteran's current disability.  Hickson element (3) has not 
been satisfied.

In summary, because two of the elements necessary for 
service connection have not been satisfied, the Board 
finds that a preponderance of the evidence is against the 
claim that the veteran's current low back disorder 
resulted from injury incurred in active service.  The 
veteran's claim of entitlement to service connection for a 
low back disorder is accordingly denied.


ORDER

Service connection for a low back disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

